Per Curiam,
The bonds which the court below ordered the Miners’ Bank of Wilkes-Barre to turn over to the executor of W. P. Ryman, deceased, were deposited with it by him to secure the payment of a claim made by the Streator estate against the Ryman estate. The amount found by the court below to be due to the former by the latter has been paid by Ryman’s executor, and accepted by the Streator heirs, this appellant having, through his attorney, receipted for the share of his ward. The bonds deposited with the bank for a special purpose never belonged to the Streator estate, and those interested in it do not now have the shadow of a claim upon them as security for what may be due from the estate of S. B. Sturdevant, the deceased insolvent trustee. The bank is not complaining of the decree, and, as it does not lie in the mouth of the appellant to complain of it, his appeal is dismissed at his costs.